REPORTED

  IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND

                 No. 1981

          September Term, 2014

______________________________________


       SUTASINEE THANA, et al.

                     v.

 BOARD OF LICENSE COMMISSIONERS
      FOR CHARLES COUNTY

______________________________________

     Berger,
     Nazarian,
     Zarnoch, Robert A.,
        (Retired, Specially Assigned),

                  JJ.
______________________________________

          Opinion by Zarnoch, J.
______________________________________




     Filed: January 29, 2016
      In this appeal of a decision of the Circuit Court for Charles County, a liquor

licensee seeks to raise a First Amendment challenge to a “consent order” of a county

liquor board that prevented the establishment from offering “go-go entertainment.” In

musical terms, this case, at first glance, may look like The Miracles’ 1965 hit, “Going to

a Go Go” meets 1984’s “Footloose.”1 Ultimately, we conclude that, because of waiver

and preservation problems, the appropriate tune is the Grass Roots’ 1967 hit, “Things I

Should Have Said.”

      This case revolves around go-go, but not the go-go that Smokey Robinson and the

Miracles sang about in 1965.       Go-go music—an offshoot of funk—originated in

Washington, D.C., in the 1970s, and is characterized by a syncopated drum beat and call

and response.2


      1
        In the 1984 film, “Footloose,” which was remade in 2011, the municipal council
of the mythical town of Bomont banned dancing and rock music.
      2
        In the words of Kip Lornell and Charles C. Stephenson, Jr., “Go-Go is more than
music. It’s a complex expression of cultural values masquerading in the guise of party
music in our nation’s capital.” The Beat!: Go-go Music from Washington, D. C. 15 (rev.
ed. 2009). At the hearing before the liquor board, counsel for the licensee provided the
following definition of go-go music:

            Go-go is a sub-genre associated with funk that originated in the
      Washington, D.C. area during the mid 1960s and late 1970s. . . . . It remains
      primarily popular in the area as a uniquely regional musical style. A great
      number of bands contributed to the early revolution of the genre, but the
      Young Senators, Black Heat, notably, singer-guitarist Chuck Brown and
      The Soul Searchers are credited with having developed most of the
      hallmarks of the style.
            Inspired by artists such as the groups formerly mentioned, go-go is a
      blend of funk, rhythm and blues, and early hip-hop with a focus on lo-fi
      percussion instruments and funk-style jamming in place of dance tracks,
                                                                            (Continued…)
       In 2012, appellants Thai Seafood & Grill, Inc., trading as Thai Palace, a restaurant

and bar in Waldorf, Sutasinee Thana, and Michael J. Lohman (“Thai Palace” or

“licensee”), proposed and consented to restrictions on the use of promoters and on

providing go-go entertainment in exchange for the ability to present live entertainment at

the restaurant as reflected in a consent agreement with appellee, the Board of License

Commissioners for Charles County (the “Board”).           Soon after, the Charles County

Sheriff’s Office received information that Thai Palace was using promoters and playing

go-go music. The Board brought an enforcement proceeding against Thai Palace, and

after a hearing, found that it had violated the consent order. Thai Palace raised no

constitutional objection at this time. The Board revoked Thai Palace’s liquor license and

its ability to host live entertainment.

       Thai Palace petitioned the Circuit Court for Charles County to review the Board’s

decision, arguing, inter alia, for the first time that the restrictions in the second consent

order violated the due process and equal protection clauses of the Fourteen Amendment

to the U.S. Constitution. After a hearing held on June 23, 2014, the circuit court denied

Thai Palace’s petition in part in an order and memorandum opinion entered on October

(…continued)
     although some sampling is used. As such, it is primarily a dance hall music
     with an emphasis on live audience call and response. Go-go rhythms are
     also incorporated into street percussion.
             In technical terms, go-go’s essential beat is characterized by a
     syncopated dotted rhythm that consists of a series of quarter and eighth
     notes (quarter, eighth, quarter (space/held briefly), quarter, eighth, quarter) .
     . . which is underscored most dramatically by the bass drum and snare drum
     and the hi-hat, [and] is ornamented by the other percussion instruments,
     especially by the congo drums, timbales and hand-held cowbells.


                                             2
15, 2014.3 Thai Palace then appealed to this Court. Now for the first time on appeal, the

licensee raises a First Amendment challenge to the 2012 consent order. Thai Palace now

presents the following questions for our review, which we have consolidated and

rephrased:

     I.       Whether this Court should dismiss the appeal as moot because the consent
              order at issue expired on January 12, 2015, prior to oral argument?

    II.       Whether substantial evidence supported the Board’s finding that Thai Palace
              used promoters who maintained control over the entertainment provided on
              site?

   III.       Whether Thai Palace preserved its First Amendment argument and whether it
              waived its right to raise constitutional issues when it entered into the consent
              agreement with the Board? And, if the issue is preserved and not waived,
              whether a liquor board violates a licensee’s free speech rights under the First
              Amendment of the United States Constitution and the doctrine of
              unconstitutional conditions when it conditions certain benefits of a liquor
              license upon the business not providing a certain type of music?

          We hold that the case is not moot, but that the licensee’s constitutional claim is not

properly before us. Thus, we affirm the circuit court and the decision of the Board.

                                       BACKGROUND

          It is helpful to provide some background from the record on the incidents that

occurred prior to the proceedings at issue here and the interactions between Thai Palace,

the Waldorf community, and the Board. From 2006 through 2008, police responded to

numerous reports of fights, disorderly behavior, controlled-dangerous substance


          3
        In holding against the Board in part, the court found that the Board did not make
the requisite findings that a violation of a 2009 consent order occurred and found that the
Board had not given proper notice of its intent to revoke Thai Palace’s liquor license.



                                                3
violations, and concealed weapon violations at the location of the licensee’s restaurant.

In 2007, these incidents resulted in 35 adult arrests and 35 juvenile arrests. That year,

Thai Palace’s alcoholic beverage license was revoked after it hosted entertainment that

featured nudity—a violation of the Alcoholic Beverages Article, Article 2B of the

Maryland Code (1957, 2011 Repl. Vol.).4 From 2007 to 2009, after the liquor license

was revoked, Thai Palace held regular go-go events hosted by promoters. During this

time period, the Charles County Sheriff’s Office received numerous calls reporting

criminal activity, including fights, disorderly behavior, and controlled-dangerous

substance violations.

       On August 13, 2009, the Board held a hearing in which it considered Thai Palace’s

application for a Class B, beer, wine, and whiskey, liquor license.5          Following the

hearing, on November 12, 2009, the Board issued a consent order (the “first consent

       4
          Parts of this provision were struck down as constitutionally overbroad. See
Legend Night Club v. Miller, 637 F.3d 291, 302 (4th Cir. 2011) (concluding that Article
2B § 10-405 was unconstitutionally overbroad because it prohibited a substantial amount
of expression that is protected by the First Amendment and was not readily susceptible to
a limiting construction). In 2012, the General Assembly amended § 10-405 to bar
enforcement against a licensee operating “a theater, concert hall, art center, museum, or
similar establishment that is primarily devoted to the arts or theatrical performances; and .
. . [t]he performances express matters of serious literary, artistic, scientific, or political
value.” Chapter 697, Laws of 2012.
       5
        In prior proceedings before the Board, the agent for Thai Palace was Mr. Sam
Thana. Starting in 2009, Mr. Thana’s wife, Mrs. Sutasinee Thana, was the agent for Thai
Palace and held the liquor license on its behalf. Mrs. Thana was the president of Thai
Palace and owned 80% of its stock at the time of the 2009 hearing. Although there was
some confusion about changes in ownership of Thai Palace during the proceedings, it
appears that the appellant Thai Palace is the same corporation whose liquor license was
revoked in 2007.



                                              4
order”) in which it imposed several conditions on the restaurant, including the condition

that “there shall be no entertainment other than dinner music from either a radio and/or

t.v. and that there will be no other source of entertainment without prior written approval

of the Board. . .” The order provided that it “shall remain in effect until changed by the

Board of License Commissioners[.]”

       The first consent order remained in effect for two years without incident. In 2011,

Thai Palace requested that the Board rescind the earlier consent order to allow the

restaurant to once again provide live entertainment. The licensee assured the Board that

it would “maintain control over arranging . . . entertainment and [would] not use an

outside promoter to do so”, and that it would not “offer any ‘go-go’ type entertainment.”

Following a hearing on December 11, 2011, the Board issued a second consent order on

January 12, 2012, modifying the conditions imposed on the restaurant. Under the second

consent order, Thai Palace was “authorized to offer additional entertainment in the

licensed premises to include instrumental and acoustical music; Karaoke; DJ music and

dancing[.]”   However, the order restricted Thai Palace from allowing “an outside

promoter to maintain control of any entertainment” and from offering any “‘go-go’

entertainment[.]” These provisions were obviously a response to the police involvement

at the establishment from 2007 to 2009 and were designed to limit the size and unruliness

of the crowds in and around Thai Palace.

       The order was also to “remain in effect for a period of three years from the

effective date of this order and shall act as an endorsement on the alcoholic beverage

license issued to the licensees for the same three year period[.]” It further provided that,


                                             5
“upon the expiration of three years from the effective date of this order, . . . this Order

shall expire and be null and void and of no further effect.” The order was signed for the

Board by a Charles County assistant county attorney and by the chairman of the Board of

License Commissions for Charles County, and “[a]pproved and [c]onsented to” by

Sutasinee C. Thana, Michael J. Lohman, and their attorney, David J. Martinez, for Thai

Palace.

       A year after the issuance of the second consent order, the Charles County Sheriff’s

Office sent a memorandum to the Board, detailing several violations of the second

consent order. On June 20, 2013, the Board issued a show cause order to Thai Palace that

alleged that the restaurant hosted numerous events that were advertised by promoters and

that featured go-go music.

       The Board held a hearing on December 12, 2013, to review the alleged violations

of the second consent order.      The Board’s attorney called Master Corporal Judith

Thompson of the Alcohol Enforcement Unit at the Charles County Sheriff’s Office.

Officer Thompson provided the details of her investigation, which commenced in

February 2012. She described flyers and Facebook posts that advertised purported go-go

bands at the restaurant. Several of these advertisements contained names of promoters

and used the words “promoted by,” described in further detail below. The Board’s

attorney then called Officers Curtis and Chandler, also with the Charles County Sheriff’s

Office, both of whom worked security for Thai Palace as second jobs. They each

testified that they observed go-go music playing at Thai Palace on several occasions

while they were working.


                                            6
       Officer Curtis stated that she observed go-go music on two occasions while the

second consent order was in effect. When asked how she knew that it was go-go music,

she stated “Just from my generation, growing up. Going to school, I know what go-go

music is. . . . [from] personal experience.” She described go-go music as “go-go music is

a — to me is people — a lot of bass, drums, talking — you know, kind of screaming

somewhat into the music, very fast beat. . . . It’s hard to explain.” She also commented

on the difference between go-go and rhythm and blues as: “Go-go has — it’s pretty much

the same beat. Whatever song is played, it’s the same beat, same fast-paced beat. R&B

is different beats, different sounds, different words, everything is different.”

       Officer Chandler stated that she observed go-go bands playing at Thai Palace

about five or six times, but could not recall the dates. She knew that it was go-go music

from personal experience, and when asked to define go-go music, Chandler stated “It’s

just a different sound, a different beat. I really can’t explain what it is.”

       The Board’s attorney then rested its case and counsel for Thai Palace called Mrs.

Thana to testify. When questioned about promoters and how Thai Palace chose and

booked entertainment, Mrs. Thana testified that she made appointments to meet with the

bands and told them of the restrictions on playing go-go music.6 Mrs. Thana stated that

she made the final decision as to whom was allowed to perform at Thai Palace and that

bands must receive approval from her before printing flyers. Mrs. Thana testified that

       6
        She recounted that many of the bands felt that this policy unfairly discriminated
against go-go music while allowing other music, such as Thai and Latin tunes, to be
played.



                                               7
she approved the flyers that had been introduced as exhibits, with the exception of one

flyer, which she said was printed without her permission.

       Mrs. Thana stated that she allowed a DJ who was scheduled to play music to book

VIP tables for patrons in advance. She also approved an advertisement with the DJ’s

telephone number, advising patrons to call the DJ to book a VIP table. Mrs. Thana

maintained that she communicated with each band manager, but, when pressed by a

member of the Board, she could not remember the names of specific band managers.

Regarding payment, Mrs. Thana reported that she paid in cash or made checks out to the

band leader and the name of the performer. Mrs. Thana stated that she made the final

decision on hiring entertainment, but that her daughter and husband would help if there

was a language barrier.         Samantha Thana, Mrs. Thana’s daughter, testified and

corroborated her mother’s testimony.

       Thai Palace presented its closing argument and asked the Board to credit the

testimony of Mrs. Thana that she did not allow outside promoters to maintain control of

the entertainment and did not allow bands to play go-go music at the restaurant. Notably,

Thai Palace did not argue that the second consent order, or any potential enforcement

based on it, violated its constitutional rights.

       At the conclusion of the hearing, the Board found that Thai Palace violated the

second consent order and voted to revoke all consent. In a decision and order dated

January 9, 2014, the Board concluded:

             That from February 2012 through April 20, 2013, Sutasinee Thana,
       Michael James Lohman, Thai Seafood and Grill, Inc., or their agents and
       employees, allowed numerous outside promoters to maintain control of the


                                                   8
       entertainment at Thai Palace in violation of the modified Consent Order
       dated January 12, 2012; and . . .

              That from February 2012 through April 20, 2013, Sutasinee Thana,
       Michael James Lohman, Thai Seafood and Grill, Inc., or their agents and
       employees, hosted numerous events that included “go go” entertainment in
       violation of the modified Consent Order dated January 12, 2012.

The order revoked the first and second consent orders as well as Thai Palace’s Class-B

alcoholic beverage license.

       On February 6, 2014, Thai Palace petitioned for judicial review of the Board’s

decision pursuant to Maryland Rule 7-201 et seq. Before the circuit court, the licensee

argued: 1) that the findings by the Board that Thai Palace had allowed promoters to

maintain control of entertainment and play go-go music were not supported by substantial

evidence; 2) that the restriction on having go-go entertainment placed on its license was a

violation of Article 24 of the Maryland Declaration of Rights and the Equal Protection

and Due Process Clauses of the 14th Amendment to the United States Constitution; and 3)

that the decision of the Board to revoke the alcoholic beverage license for violations of

the 2012 consent order was beyond the power of the Board because there were no

allegations that Thai Palace had violated the alcoholic beverage laws or regulations of

Charles County, nor was there an allegation that Thai Palace had violated any other

provision of Article 2B for which revocation of a license is a penalty.

       The Board countered that its findings were supported by substantial evidence; that

Thai Palace was barred from contesting the constitutionality of the consent order because

it had agreed to the restrictions on go-go entertainment; and that the Board had authority




                                             9
to revoke Thai Palace’s license because the license was predicated on compliance with

the second consent order.

       At a hearing held before the circuit court on June 23, 2014, Thai Palace did not

expand on its constitutional claims. It maintained its argument that the language of the

second consent order violated equal protection because “it was discriminatory as opposed

to all types of music” and due process “because there was no ascertainable standard for

[the music’s] inclusion or exclusion, and was therefore unconstitutionally vague.”

       The circuit court issued an order and memorandum opinion on October 16, 2014,

in which it concluded that substantial evidence was presented at the hearing to sustain the

Board’s findings.    The court agreed with the Board that Thai Palace waived any

constitutional challenge to the prohibition on go-go music because Thai Palace proposed

and consented to the restriction and would have had to appeal the restriction at the time it

was imposed to obtain judicial review. The court did, however, hold that the Board was

not authorized to revoke the liquor license, because it was not conditioned on Thai

Palace’s compliance with the terms of the second consent order and the hearing did not

otherwise meet the procedural requirements for revoking a liquor license under Article

2B § 10-403(a)(1). The court remanded the case to the Board for further proceedings to

determine whether the liquor license should be revoked. Thai Palace filed its appeal to




                                            10
this Court on November 13, 2014.7 The Board did not cross-appeal the circuit court’s

order.

                                       DISCUSSION

         I.    Mootness

         As an initial matter, the Board argues that this appeal should be dismissed as moot

because the second consent order expired by its own terms on January 12, 2015, three

years from the date of its issue. Thai Palace responds that this appeal is not moot because

it could have collateral estoppel implications for its federal case, currently on appeal in

the U.S. Court of Appeals for the Fourth Circuit. Thai Palace also argues that, if

affirmed, the Board could consider the violation in subsequent proceedings to impose

greater penalties.

         “A case is moot when there is no longer any existing controversy between the

parties at the time that the case is before the court, or when the court can no longer

         7
          In addition to the state court proceedings here, on November 5, 2014, Thai
Palace filed a complaint in the U.S. District Court for the District of Maryland, alleging
that the restriction on go-go entertainment in the second consent order violated its First
Amendment rights to free speech and requested a declaratory judgment finding that the
condition and the revocation of the consent order based upon the Board’s finding ran
afoul of the First Amendment. Thana v. Bd. of License Com’rs for Charles County, Md.,
104 F. Supp. 3d 711 (D. Md. 2015). The district court, in a memorandum opinion issued
on May 14, 2015, granted the Board’s motion to dismiss for lack of subject matter
jurisdiction under the Rooker–Feldman doctrine, which precludes federal appellate
jurisdiction over state court judgments. See Rooker v. Fidelity Trust Co., 263 U.S. 413,
416 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) (“[A] United
States District Court has no authority to review final judgments of a state court in judicial
proceedings. Review of such judgments may be had only in [the Supreme] Court”). Thai
Palace appealed this decision to the U.S. Court of Appeals for the Fourth Circuit, which
has not scheduled oral argument as of the date of this decision.



                                             11
fashion an effective remedy.” Green v. Nassif, 401 Md. 649, 654 (2007) (quoting In re

Kaela C., 394 Md. 432, 452 (2006)) (Internal quotation marks omitted).            “Where,

however, it seems apparent that a party may suffer collateral consequences from a trial

court’s judgment [or administrative decision], the case is not moot.” In re Kaela C., 394
Md. at 453 (citing Toler v. Motor Vehicle Admin., 373 Md. 214, 219 (2003)); see Toler,
373 Md. at 219 (holding that the potential for enhanced penalties for future violations

kept a case from becoming moot); see also Case of Seila’s Liquor License, 190 A. 203,

205 (Pa. Super. Ct. 1937) (The collateral consequences, in the form of increased

penalties, “of a violation of the liquor laws prevent the questions [on appeal] from

becoming moot at the expiration of the term of a license”).

       “‘Unlike the Article III constitutional constraints on the federal courts, . . .

[Maryland’s] mootness doctrine is based entirely on prudential considerations’ that do

not constitutionally bar us from reaching the merits of a moot action.” Comptroller of the

Treasury v. Zorzit, 221 Md. App. 274, 291-92 (2015) (quoting Carroll Cnty. Ethics

Comm'n v. Lennon, 119 Md. App. 49, 57 (1998)). However, even under the more

stringent federal case or controversy requirement, a licensee who asserts an intent to

continue to operate under the terms of a valid license will be deemed to have satisfied the

requirement for setting forth an existing controversy between the parties. See Clark v.

City of Lakewood, 259 F.3d 996, 1012 (9th Cir. 2001) (holding that case was not moot

where adult business stated intention to reopen his business if ordinance were enjoined);

Dolls, Inc. v. City of Coralville, Iowa, 425 F. Supp. 2d 958, 986 (S.D. Iowa 2006) (Case

not moot where adult business currently asserted an intent to reopen, even though it had


                                            12
not applied for, nor been denied zoning permit); cf. City News & Novelty, Inc. v. City of

Waukesha, 531 U.S. 278, 285 (2001) (holding that no controversy existed where party

had exited the adult business and asserted no plan to reenter).

       In the present case if the Board prevails, it could use the existence of the violations

against Thai Palace in future proceedings. At oral argument, Thai Palace expressed its

intention to petition the Board again to allow the restaurant to provide live entertainment.

Therefore, because the outcome of these proceedings will affect the licensee’s future

treatment by the Board, we hold that the case is not moot, and we deny the Board’s

motion to dismiss.

       II.    Restriction on the Use of Promoters

       A key issue here is whether substantial evidence existed to support the decision of

the Board. Thai Palace argues that substantial evidence did not exist to support the

Board’s findings that Thai Palace violated the second consent order by allowing

promoters to maintain control of the entertainment. Thai Palace does not contest the

sufficiency of evidence to support a finding that it provided go-go entertainment;

however, it does challenge the constitutionality of the restrictions on go-go entertainment

in the second consent order. We discuss these arguments below.

       Our review of the Board’s decision is the same as that of the circuit court:

       [T]he action of the local licensing board shall be presumed by the court to
       be proper and to best serve the public interest. The burden of proof shall be
       upon the petitioner to show that the decision complained of was against the
       public interest and that the local licensing board’s discretion in rendering its
       decision was not honestly and fairly exercised, or that such decision was
       arbitrary, or procured by fraud, or unsupported by any substantial evidence,
       or was unreasonable, or that such decision was beyond the powers of the


                                             13
       local licensing board, and was illegal. The case shall be heard by the court
       without the intervention of a jury.

Art. 2B, § 16-101(e)(1)(i). Thus, our review of the decision of the Board is similar to

our review of decisions of other administrative agencies—in short, if the Board’s

decision was supported by substantial evidence, and if it committed no error of law, we

must affirm. Paek v. Prince George's County Bd. of License Com’rs, 381 Md. 583, 590

(2004).

       Substantial evidence is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Blackburn v. Board of Liquor License Comm‘rs for

Baltimore City, 130 Md. App. 614, 634 (2000) (quoting Bulluck v. Pelham Wood

Apartments, 283 Md. 505, 512 (1973)). Reviewing courts assume the capability of the

board members “who are familiar with the matter in dispute and informed by training and

experience to pass upon the questions of fact presented to them”; therefore, the courts

will “not substitute their own judgments for the findings of administrative officials” State

Ctr., LLC v. Lexington Charles Ltd. P'ship, 438 Md. 451, 568 (2014) (quoting

Coddington v. Helbig, 195 Md. 330, 337 (1950)).

       The second consent order states that Thai Palace “shall not allow an outside

promoter to maintain control of any entertainment.” An “outside promoter” is a party

unaffiliated with Thai Palace who encourages or promotes the entertainment.

“Promoter,” Black’s Law Dictionary (10th ed. 2014). The phrase, “maintain control”

means to “exercise power or influence over” something. “Control,” Black’s Law

Dictionary (10th ed. 2014). Accordingly, in this context, the second consent order



                                            14
prohibits third parties from influencing or exercising power over the advertising,

marketing, and performing of entertainment at Thai Palace.

      At the December 12, 2013 hearing, Officer Thompson testified that she observed

advertisements that represented that the entertainment was organized by a third party

promoter:

      [THOMPSON]: I had received information from our intelligence unit in
      reference to an event that was scheduled for February 4th, and the
      advertisement . . . basically that said that they were going to have a
      performance and that there were several names of promoters that were on
      the advertisement. And it was the intelligence’s understanding from, I
      guess, a conversation that I had previously had from them — or with them
      in which Thai was not allowed to have — I understood that Thai was not
      allowed to have outside promoters. So, they sent me this Internet ad that
      they found.

                                     *     *      *

      [W]e were able to establish that the person who had the Internet flyer
      posted on their Facebook page was a Mr. Mark Twain Green. Eventually
      we were able to establish the name of Mark Twain Green. In any case,
      Twain Green, from the information I received from intelligence, had some
      connection or there appeared to be some connection between him and 27
      Entertainment, which is one of the promoters that is listed on the flyer. The
      flyer was powered by Boss Entertainment, Everyday Entertainment and 27
      Entertainment. Mr. Twain Green is known as a local music promoter.

      The advertisements were introduced into evidence, and Thai Palace did not rebut

Officer Thompson’s testimony. The officer also testified that she observed printed flyers

in Thai Palace during the time that the second consent order was in effect. The flyers

advertised musical performances and other live entertainment at Thai Palace and included

text that indicated the use of promoters: “This event is brought to you by On Fire

Productions/J&J Productions/Kenya White Productions! Smitty Productions/R.E.D.



                                           15
Productions/Swagg Entertainment” “Corporate Affairs Presents,” “No Question Band Ent

Presents,” and “Through Rock Promotions.” Mrs. Thana testified that she made the

decisions regarding what entertainment was offered at the restaurant and approved the

flyers, even though the flyers were drafted by individuals not employed by Thai Palace.

      Thai Palace challenges the Board’s reliance on these flyers and Internet

advertisements of events. Specifically, the licensee argues that the Board had evidence

through Mrs. Thana’s testimony that “she [made] all of the decisions regarding

entertainment at Thai Palace, and that she was involved in the selection process and

approved or declined to approve each flyer and/or advertisement, and otherwise

maintained control of the entertainment at Thai Palace.”

      Nonetheless, the second consent order broadly prohibits third parties from

exercising control over the entertainment advertising and presentation at Thai Palace.

The Board received testimony of witnesses who reported that they observed go-go

entertainment at Thai Palace on multiple occasions, in contradiction to Mrs. Thana’s

insistence that go-go music was not performed. From this testimony, the Board was

allowed to draw an inference that Mrs. Thana’s testimony was not credible and that Thai

Palace was not in control of the entertainment. The clear implication of the content of the

advertisements—which used language such as “This event is brought to you by [third

party promoter]”—was that some third party was promoting and supplying the

entertainment at Thai Palace. The Board was not required to disregard this evidence and

instead credit Mrs. Thana’s contrary testimony. Finally, the advertisements and Mrs.

Thana stated that patrons could book “VIP” tables by calling the bands or promoters. In


                                            16
our view, a reasoning mind could have concluded that the licensee had violated the

consent order’s prohibition on the use of promoters. Thus, we hold that substantial

evidence supported the decision of the Board and, therefore, affirm the circuit court on

this issue.

       III.   Constitutional Issues

       Thai Palace also contends that the restriction on go-go entertainment violates the

First Amendment.8 The Board’s response is two-fold. First, the Board argues that Thai

Palace may not argue this constitutional claim because it was not raised at the hearing

before the Board. Second, the Board contends that Thai Palace waived any constitutional

challenge to the language in the second consent order when it proposed and consented to

the order and did not seek immediate judicial review of the terms of the agreement.

       Generally, a government cannot condition a benefit on a basis that infringes

constitutionally protected interests, “especially [one’s] interest in freedom of speech.”

Perry v. Sindermann, 408 U.S. 593, 597 (1972). The Supreme Court has routinely

invalidated conditions that restricted individual rights generally and First Amendment

rights in particular. See, e.g., Perry, 408 U.S. at 597-98 (holding that employment at a

public university may not be predicated on the university’s disagreement with the

employee’s exercise of First and Fourteenth Amendment rights). Although the Board


       8
          In a footnote, Thai Palace argues for the first time that the second consent order’s
restriction on using promoters violates its First Amendment right of association. Thai
Palace provides no argument and cites to no authority in support of this unpreserved
contention. Therefore, we will not consider it.



                                             17
and the licensee may consent to reasonable restrictions, the Court of Appeals has not

resolved whether “the [liquor board] may use its power to grant or transfer a license to try

to coerce the acceptance of restrictions by the prospective licensee or [whether] all

restrictions agreed to by licensees are valid.” Bd. of Liquor License Com’rs for Baltimore

City v. Fells Point Café, Inc., 344 Md. 120, 141 (1996).     The present context concerns

the grant of a benefit—the liquor license—and involves a government body as a party to

the consent agreement—a situation that requires consideration of interests not present in

agreements between private parties.9


       9
        In their article, Rethinking Free Speech and Civil Liability, Daniel J. Solove and
Neil M. Richards note:

              At the doctrinal level, the consensual waiver [of constitutional
       rights] approach’s focus on autonomy fails to explain the problem of
       unconstitutional conditions. For instance, suppose the government offered
       to pay citizens $100 in exchange for not criticizing government policies.
       From a pure autonomy approach, those who accepted such a deal would
       have freely bargained away their First Amendment rights to criticize the
       government. But from the perspective of the social interest in free speech, a
       valuable source of potential criticism of the government would have been
       bought up by the government in such a way as to skew, distort, and stifle
       public discourse. Recognizing this problem, the Supreme Court has held in
       a series of cases that the government may not condition certain waivers of
       constitutional rights on the receipt of benefits. The unconstitutional
       conditions doctrine has been criticized for being inconsistent and
       incoherent, but it clearly reflects that even “consensual” waivers of
       constitutional rights can threaten the First Amendment and trigger
       heightened scrutiny.

109 Colum. L. Rev. 1650, 1678 (2009); see also Jason Mazzone, The Waiver Paradox,
97 Northwestern U. L. Rev. 801, 848 (2003) (contrasting the Supreme Court’s
willingness to allow waiver of constitutional rights in the criminal plea bargain context
with the Court’s skepticism of governmental conditions on the exercise of First
Amendment rights).


                                            18
        Music and live musical entertainment fall within the “wide range of expression

that has long been held to be within the protections of the First and Fourteenth

Amendments.” Schad v. Borough of Mount Ephraim, 452 U.S. 61, 65 (1981); see Ward v.

Rock Against Racism, 491 U.S. 781, 790 (1989) (“Music, as a form of expression and

communication, is protected under the First Amendment”). Thus, a restriction on a

specific type of music is, on its face, a content-based restriction on First Amendment

expression and presumptively unconstitutional. See Torries v. Hebert, 111 F. Supp. 2d
806, 818-19 (W.D. La. 2000) (holding that prosecution of a skating rink for contributing

to the delinquency of a minor by playing “gangster rap” was content-based discrimination

violative of the First Amendment); see also DA Mortg., Inc. v. City of Miami Beach, 486
F.3d 1254, 1266 (11th Cir. 2007) (suggesting that laws that “distinguish, for example,

between excessively loud singing, thunderous classical music recordings, reverberating

bass beats” would be considered content-based).

       Conditioning liquor licenses on an agreement with a putative licensee that it

refrain from playing a particular type of music or, more generally, suggesting to potential

licensees that they should forbear from certain forms of expressive conduct in exchange

for a license may be unconstitutional. See, e.g., G & V Lounge, Inc. v. Michigan Liquor

Control Comm'n, 23 F.3d 1071, 1077 (6th Cir. 1994) (holding an agreement conditioning

a liquor license on a restriction on topless dancing was unenforceable under the

unconstitutional conditions doctrine).    Alternatively, an agreement may avoid First

Amendment challenge by focusing on content-neutral conditions, such as time, place, and

manner restrictions, which have consistently been held to withstand intermediate judicial


                                            19
scrutiny. See, e.g., Ward v. Rock Against Racism, 491 U.S. 781, 803 (1989); Piscatelli v.

Bd. of Liquor License Com’rs, 378 Md. 623, 643 (2003). In conditioning licenses on

content-neutral bases such as requirements to provide extra police or security during live

entertainment events, restrictions on decibel level, and limitations on attendance or

crowd-size, liquor boards would not run afoul of the First Amendment.10

       For example in BEG Investments, LLC v. Alberti, 85 F. Supp. 3d 13 (D.D.C.

2015), when faced with incidents of violence in areas surrounding a nightclub that

featured mostly R&B, Hip-Hop, and go-go music—a situation reminiscent of Thai Palace

in 2008—the D.C. Alcohol Beverage Control Board imposed content-neutral conditions

that withstood court scrutiny. The board in that case conditioned the renewal of the night

club’s liquor license on the requirement that the night club hire a Metropolitan Police

Department reimbursable detail “whenever the establishment provides any DJs or live

music as entertainment at the establishment.”11 Id. at 20. The nightclub challenged the

restriction as content-based; however, the district court determined that:

       the condition itself does not reflect[] that the Board imposed any
       restrictions whatsoever on the content or genre of music that Plaintiff may
       play while maintaining its liquor license. According to the Board's order,
       Plaintiff was required to hire a reimbursable detail only if it elected to
       provide certain forms of live entertainment—a DJ or live music—
       regardless of whether the music played was go-go or gospel.

       10
          Unquestioned in this case is a liquor board’s authority to prevent a licensee from
offering live musical entertainment.
       11
          A reimbursable detail comprises “MPD officers [who] patrol the surrounding
area of an establishment for the purpose of maintaining public safety.” BEG Investments,
85 F. Supp. 3d at 20.



                                             20
Id. at 36.   Furthermore, the Alcohol Beverage Control Board’s explanation for its

imposition of the condition was content-neutral—it was designed to alleviate “negative

impacts on the neighborhood” and was in response to “concerns regarding the

establishment’s effect on peace, order, and quiet” after “a number of violent incidents . . .

[had] occurred at the establishment.” Id. The court held that there was “no question that

the reimbursable detail condition is facially content-neutral, impacting indirectly only the

‘time, place or manner of expression,’ purportedly for the purpose of ameliorating the

establishment’s negative effects on the surrounding neighborhood.” Id.

       As shown by these cases, it may be risky for a liquor board to adopt, as an

affirmative policy, restrictions on certain forms of dancing or musical entertainment.

However, the First Amendment issue has been waived and is not preserved for our

review.

       “Ordinarily, the appellate court will not decide any other issue unless it plainly

appears by the record to have been raised in or decided by the trial court.” Md. Rule 8-

131(a). This proposition holds for appeals from administrative agencies, such as the

Board, Motor Vehicle Admin. v. Shepard, 399 Md. 241, 260 (2007) (It is a settled

principle of Maryland administrative law that, in an action for judicial review of an

adjudicatory administrative agency decision, the reviewing courts should decline to

consider ‘an issue not raised before the agency), and applies to equally constitutional

issues where the litigant is not challenging the constitutionality of statute in its entirety,

Yim, LLC v. Tuzeer, 211 Md. App. 1, 49 (2013) (Citations omitted) (“[E]ven



                                             21
constitutional issues ‘must be pursued and exhausted’ before the relevant administrative

agency ‘before resort[ing] to the courts’”); Ins. Com'r of State of Md. v. Equitable Life

Assur. Soc. of U.S., 339 Md. 596, 622 (1995).

      Thai Palace does not argue that it raised any constitutional issues during the

Board’s enforcement proceeding. It does, however, contend that by raising due process

and equal protection defenses before the circuit court, it preserved its First Amendment

arguments for review in this Court. We disagree—Thai Palace would have had to raise

these claims before the Board to preserve them for our review. Pelham Wood

Apartments, 283 Md. at 518; Yim, LLC, 211 Md. App. at 49. Moreover, even if we were

to acknowledge Appellants’ arguments in the circuit court, we would not construe its due

process and equal protection claims—each with legal standards that differ from a First

Amendment analysis—to be enough to preserve a First Amendment claim made for the

first time on appeal to this Court.12 We conclude that Thai Palace failed to preserve its

First Amendment argument.

      Moreover, licensee is precluded from challenging the terms of the consent order

because the licensee proposed the contested terms and because it failed to appeal the

allegedly unconstitutional condition at the time it was included in the court order. Fells

Point Café, 344 Md. at 141 (holding that “when a licensee agrees to reasonable


      12
         Thai Palace argued before the circuit court that, “One, [the consent order] was
discriminatory as opposed to all types of music. And, two, that as, as to go-go music, it
failed on the due process ground because there was no ascertainable standard for
inclusion or exclusion, and was therefore unconstitutionally vague.” The licensee is no
longer pursuing these due process and equal protection arguments before this Court.


                                           22
restrictions in order to obtain a license that clearly would not otherwise be granted, the

licensee will be estopped from later arguing that the Board had no power to place such a

restriction on the license”). Although Thai Palace argues that the Board would not

modify its liquor license unless it agreed to the restriction on go-go entertainment, the

record does not reveal any statements made by the Board on this point, and the document

containing these restrictions was submitted by the licensee’s attorney. Further, the record

reflects that the licensee did not appeal the legality of the second consent order after it

was issued. See Fells Point Café, 344 Md. at 137 (“If a licensee feels aggrieved by the

conditions sought to be placed on his or her license, he or she should seek judicial review

at the time the conditions are imposed”).

       In the instant case, where the licensee proposed the restrictions and did not seek

judicial review until after enforcement, and where the licensee did not raise this issue

before the Board or before the circuit court, we will not decide the First Amendment

question. For the above reasons, we affirm the circuit court.

                                                 JUDGMENT OF THE CIRCUIT
                                                 COURT FOR CHARLES COUNTY
                                                 AFFIRMED. COSTS TO BE PAID
                                                 BY APPELLANT.




                                            23